DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 25, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Withdrawal of Allowability

The indicated allowability of claims 1, 13 (cancelled, incorporated into claim 8), and 23 (cancelled, incorporated into claim 24) is withdrawn in view of the newly discovered reference(s) to Marsh (US 5,594,179) and Willberg et al. (US 2018/0016897). Rejections based on the newly cited reference(s) follow.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2016/0169726) in view of Xie et al. (US 6831470) and Marsh (US 5,594,179).

Regarding claim 1, Xie et al. (‘726) discloses an apparatus and method (Fig. 2) comprising:
a flow meter (14);
a fluid conduit (30) to provide a flow path for a fluid relative to the flow meter (Fig. 2);
a probe (28) coupled to the fluid conduit (30) (Fig. 2) to generate 
brine data (fluid is brine water, paragraph 0018, lines 1-6) of the fluid during flow of the fluid through the fluid conduit (paragraph 0022, lines 29-30); and
a processor (16), the flow meter (14) and the probe (28) to be communicatively coupled to the processor (Fig. 2), the processor (16) to modify fluid flow data generated by the flow meter (adjusting values to determine measurements of flow meter, i.e., fluid flow data, paragraph 0035, lines 17-21) based on the brine data (saline data).

However, Xie et al. (‘726) does not expressly disclose the probe (28) is a conductivity probe to generate brine conductivity data.

Xie et al. (‘470) discloses a conductivity probe to generate brine conductivity data (Abstract, lines 1-8).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) with a conductivity probe as disclosed by Xie et al. (‘470) for the purpose of generating brine conductivity data.

While Xie et al. (‘726) as modified by Xie et al. (‘470) does not disclose the processor to detect a presence of solid slugs in the fluid based on the brine conductivity data, Marsh discloses detecting a presence of solid slugs in the fluid based on the brine conductivity data for measuring flow (column 1, lines 51-54). It would have been obvious for the processor to detect a presence of solid slugs in the fluid based on the brine conductivity data, since Xie et al. (‘726) discloses the probe (28) to be communicatively coupled to the processor (Fig. 2) and that the probe can generate brine conductivity data as disclosed by Xie et al. (‘470) (Abstract, lines 1-8).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) as modified with the processor to detect a presence of solid slugs in the fluid based on the brine conductivity data as disclosed by Marsh for the purpose of measuring flow.

Regarding claim 2, Xie et al. (‘726) as modified by Xie et al. (‘470) and Mash discloses the conductivity probe (28) is coupled to the fluid conduit upstream of the flow meter (14) (Fig. 2).

Regarding claim 3, Xie et al. (‘726) as modified by Xie et al. (‘470) and Mash does not expressly disclose the conductivity probe is coupled to the fluid conduit downstream of the flow meter.

Xie et al. (‘726) discloses step (analyze multiphase fluid 92), performed by the flow meter (14), is performed before step (measure microwave complex permittivity 94), performed by probe (28) (Fig. 5). It would have been obvious for Xie et al. (‘726) as modified by Xie et al. (‘470) and Mash to provide the conductivity probe downstream of the flow meter for performing step (92) before performing step (94).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) as modified with a conductivity probe downstream of the flow meter for the purpose of analyzing multiphase fluid before measuring microwave complex permittivity as required by Xie et al. (‘726).

Regarding claim 4, Xie et al. (‘726) discloses the processor is to modify the fluid flow data by modifying a gamma-ray water attenuation coefficient based on a brine salinity value (compensate for changes in the property of water (e.g. saline) by determining values for nuclear mass attenuation coefficients for water based on complex permittivities measured using correlations, claim 11, lines 6-14).

However, Xie et al. (‘726) as modified by Xie et al. (‘470) and Mash does not disclose brine salinity value derived from the brine conductivity data.

Xie et al. (‘470) discloses brine salinity value derived from the brine conductivity data (Abstract, lines 1-8).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) as modified with brine conductivity data for the purpose of deriving brine salinity value.

Regarding claim 5, Xie et al. (‘726) discloses the fluid is a multiphase fluid and the processor is to determine one or more of a holdup or a flow rate for a phase of the multiphase fluid based on the modified fluid flow data (paragraph 0046, lines 1-12; steps 156, 158, Fig. 7).

Regarding claim 7, Xie et al. (‘726) as modified by Xie et al. (‘470) and Mash does not disclose the conductivity probe is a radio frequency probe.

Xie et al. (‘470) discloses the conductivity probe is a radio frequency probe (Abstract, lines 6-8).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) as modified with the conductivity probe is a radio frequency probe as disclosed by Xie et al. (‘470) for the purpose of generating brine conductivity data.

Regarding claim 21, Xie et al. (‘726) discloses the flow meter includes an electromagnetic emitter and detector of electromagnetic radiation (paragraph 0020, lines 1-5). While Xie et al. (‘726) does not expressly disclose the electromagnetic emitter is configured to produce electromagnetic radiation at three distinct energy levels, Xie et al. (‘726) discloses producing electromagnetic radiation in an energy range (paragraph 0020, lines 3-5). It would have been obvious in view of Xie et al. (‘726) to produce electromagnetic radiation at plural distinct energy levels including three distinct energy levels.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) with producing electromagnetic radiation at three distinct energy levels.

Regarding claim 22, while Xie et al. (‘726) as modified by Xie et al. (‘470) and Mash does not expressly show the conductivity probe is disposed at a vertical end-flange of the flow meter, Xie et al. (‘726) as modified shows a conductivity probe (28) is disposed at an end-flange of the flow meter arrangement (26) (Fig. 2). However, depending on the orientation of the flow meter arrangement (26), the conductivity probe (28) can be disposed at a vertical end-flange of the flow meter. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) as modified with the conductivity probe is disposed at a vertical end-flange of the flow meter for the purpose of measuring flow.

Claims 8, 10, 12, 14, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (‘726) in view of Xie et al. (‘470) and Willberg et al. (US 2018/0016897).


Regarding claims 8, 24, and 27, Xie et al. (‘726) discloses method (Fig. 2) comprising:
applying a correction to fluid flow data generated by a flow meter (14) (adjusting values to determine measurements of flow meter, i.e., fluid flow data, paragraph 0035, lines 17-21) during flow of a multiphase fluid (paragraph 0035, lines 18-20) through a conduit (30) of the flow meter (14) to generate corrected fluid flow data (adjusting values to determine measurements of flow meter, i.e., fluid flow data, paragraph 0035, lines 17-21), the correction based on brine data (saline data) generated by a probe (28)  during flow of the multiphase fluid through the conduit (14) (paragraph 0035, lines 8-9);
determining one or more of a flow rate for a phase of the multiphase fluid based on the modified fluid flow data (paragraph 0046, lines 1-12; steps 156, 158, Fig. 7; paragraph 0035, lines 17-21;
	While Xie et al. (‘726) does not disclose determining one or more of a holdup for a phase of the multiphase fluid based on the modified fluid flow data, the limitation is optional since it is recited in the alternative.

However, Xie et al. (‘726) does not expressly disclose the probe (28) is a conductivity probe to generate brine conductivity data.

Xie et al. (‘470) discloses a conductivity probe to generate brine conductivity data (Abstract, lines 1-8).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) with a conductivity probe as disclosed by Xie et al. (‘470) for the purpose of generating brine conductivity data.

Regarding claims 8, 25, and 28, Xie et al. (‘726) further does not disclose generating brine conductivity data by a conductivity probe during flow of a multiphase fluid through a conduit of a flow meter based on a first set of correction factors and a second set of correction factors for the conductivity probe.

Xie et al. (‘470) discloses generating brine conductivity data by a conductivity probe during flow of a multiphase fluid through a conduit of a flow meter based correction for the conductivity probe (column 13, lines 1-8). Xie et al. (‘470) further discloses monitoring of water salinity change will provide continuous update of the flowmeter calibration (column 15, lines 31-33). It would have been obvious to provide the continuous updates with a first set of correction factors and a second set of correction factors for the conductivity probe (flowmeter) calibration.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) with a first set of correction factors and a second set of correction factors as suggested by Xie et al. (‘470) for the purpose of calibrating the conductivity probe.

Regarding claim 8, Xie et al. (‘726) further does not disclose detecting a change in salinity over time based on the brine conductivity data and identifying a change in reservoir fracture geometry or fluid chemistry based on the detection.

Willberg et al. discloses detecting a change in salinity over time based on the brine conductivity data (paragraph 0065, lines 17-24) for identifying a change in reservoir fracture geometry (paragraph 0065, lines 23-24).

While Xie et al. (‘726), Xie et al. (‘470), and Willberg et al. do not disclose identifying a change in fluid chemistry based on the detection, the limitation is recited in the alternative form, thus, the limitation is optional.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) with detecting a change in salinity over time based on the brine conductivity data as disclosed by Willberg et al. for the purpose of identifying a change in reservoir fracture geometry.

Regarding claims 23, 24, and 29, Xie et al. (‘726) does not disclose detecting a change in salinity over time based on the brine conductivity data by determining a change in slope of the salinity versus square root of the time (T½) and identifying a change in reservoir fracture geometry or fluid chemistry based on the detection.

Willberg et al. discloses detecting a change in salinity over time based on the brine conductivity data by determining a change in slope of the salinity versus square root of the time (T½) (paragraph 0065, lines 17-24) for identifying a change in reservoir fracture geometry (paragraph 0065, lines 23-24).

While Xie et al. (‘726), Xie et al. (‘470), and Willberg et al. do not disclose identifying a change in fluid chemistry based on the detection, the limitation is recited in the alternative form, thus, the limitation is optional.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) with determining a change in slope of the salinity versus square root of the time (T½) as disclosed by Willberg et al. for the purpose of identifying a change in reservoir fracture geometry.

Regarding claims 26 and 27, Xie et al. (‘726) does not disclose detecting a change in salinity over time during flowback based on the brine conductivity data; and identifying a change in reservoir fracture geometry or fluid chemistry based on the detection.

Willberg et al. discloses detecting a change in salinity over time during flowback based on the brine conductivity data (paragraph 0065, lines 17-24); and identifying a change in reservoir fracture geometry or fluid chemistry based on the detection for identifying a change in reservoir fracture geometry (paragraph 0065, lines 23-24).

While Xie et al. (‘726), Xie et al. (‘470), and Willberg et al. do not disclose identifying a change in fluid chemistry based on the detection, the limitation is recited in the alternative form, thus, the limitation is optional.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) with detecting a change in salinity over time during flowback based on the brine conductivity data as disclosed by Willberg et al. for the purpose of identifying a change in reservoir fracture geometry.

Regarding claim 10, Xie et al. (‘726) discloses calculating a brine-water salinity value (compensate for changes in the property of water (e.g. saline), paragraph 0022, lines 32-33) from a complex-permittivity value of the multiphase fluid (compensate for changes in the property of water (e.g. saline) based on probe 28, paragraph 0022, lines 29-34) determined by the probe (probe 28 measures complex-permittivities, paragraph 0033, lines 20-23), wherein the applying of the correction is further based on the brine-water salinity value (paragraph 0022, lines 29-33).

However, Xie et al. (‘726) does not disclose a complex-permittivity value determined by the conductivity probe (complex permittivities measured is derived from brine conductivity probe, column 4, lines 58-63; Abstract, lines 1-6).

Xie et al. (‘470) discloses a complex-permittivity value determined by the conductivity probe for estimating brine water conductivity (complex permittivities measured is derived from brine conductivity probe, column 4, lines 58-63; Abstract, lines 1-6).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) with the conductivity probe as disclosed by Xie et al. (‘470) for the purpose of determining a complex-permittivity value for estimating brine water conductivity.

Regarding claim 12, Xie et al. (‘726) discloses applying the correction to the fluid flow data includes modifying one or more of a brine density (paragraph 0022, lines 29-34).

While Xie et al. (‘726) does not disclose applying the correction to the fluid flow data includes modifying one or more of a gamma-ray water attenuation coefficient, the limitation is optional because it is recited in the alternative form.

Regarding claim 14, Xie et al. (‘726) discloses accessing pressure data and temperature data for the multiphase fluid (paragraph 0019, lines 12-19) and calculating a brine salinity value based on the pressure data and the temperature data (flow meter 14, probe 28, system 16 compensate for changes in a property of water (e.g., salinity), paragraph 0022, lines 29-34, pressure sensor and temperature sensor are components in addition to the flow meter 14, probe 28, system 16, paragraph 0019, lines 12-19).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (‘726) in view of Xie et al. (‘470) and Willberg et al. as applied to claim 8 above, and further in view of Marsh.

Regarding claim 11, Xie et al. (‘726) as modified by Xie et al. (‘470), and Willberg et al. discloses the claimed limitations as discussed above, except detecting a presence of a solid in the multiphase fluid based on the corrected fluid flow data.

Marsh discloses detecting a presence of a solid in the multiphase fluid based on fluid flow data (column 1, lines 51-54). Accordingly, it would have been obvious in view of Xie et al. (‘470) to detect a presence of a solid in the multiphase fluid based on corrected fluid flow data.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Xie et al. (‘726) as modified with detecting a presence of a solid in the multiphase fluid based on corrected fluid flow data as suggested by Marsh and Xie et al. (‘470) for the purpose of monitoring flow.

Response to Arguments

Applicant’s arguments and amendments have been considered but are traversed in view of the new grounds of rejection with regard to the newly discovered reference(s) to Marsh (US 5,594,179) and Willberg et al. (US 2018/0016897), as discussed above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 6, 2022